ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2009-04-29_ORD_01_NA_00_EN.txt.     COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


IMMUNITE
       u S JURIDICTIONNELLES
          DE L’E
               u TAT
       (ALLEMAGNE c. ITALIE)


    ORDONNANCE DU 29 AVRIL 2009




           2009
    INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


 JURISDICTIONAL IMMUNITIES
        OF THE STATE
        (GERMANY v. ITALY)


       ORDER OF 29 APRIL 2009

                    Mode officiel de citation :
    Immunités juridictionnelles de l’État (Allemagne c. Italie),
     ordonnance du 29 avril 2009, C.I.J. Recueil 2009, p. 136




                        Official citation :
    Jurisdictional Immunities of the State (Germany v. Italy),
       Order of 29 April 2009, I.C.J. Reports 2009, p. 136




                                           Sales number
SN 0074-4441
BN 978-92-1-071062-6
                                           No de vente :   953

                             29 AVRIL 2009

                            ORDONNANCE




IMMUNITE
       u S JURIDICTIONNELLES
          DE L’E
               u TAT
    (ALLEMAGNE c. ITALIE)




 JURISDICTIONAL IMMUNITIES
        OF THE STATE
     (GERMANY v. ITALY)




                             29 APRIL 2009

                                ORDER

             INTERNATIONAL COURT OF JUSTICE

                               YEAR 2009                                            2009
                                                                                  29 April
                                                                                 General List
                              29 April 2009                                       No. 143



          JURISDICTIONAL IMMUNITIES
                 OF THE STATE
                       (GERMANY v. ITALY)




                                 ORDER


esent : President OWADA ; Vice-President TOMKA ; Judges SHI,
        KOROMA, BUERGENTHAL, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
        BENNOUNA, CANÇADO TRINDADE, YUSUF, GREENWOOD ; Regis-
        trar COUVREUR.


The International Court of Justice,
Composed as above,
After deliberation,
Having regard to Article 48 of the Statute of the Court and to Arti-
 s 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
Having regard to the Application filed in the Registry of the Court on
  December 2008, whereby the Federal Republic of Germany instituted
oceedings against the Italian Republic in respect of a dispute originat-
g in “violations of obligations under international law” allegedly com-
 tted by Italy through its judicial practice “in that it has failed to respect
e jurisdictional immunity which . . . Germany enjoys under interna-
 nal law” ;
Whereas on 23 December 2008 a certified copy of the Application was
 nsmitted to the Italian Republic ;
  Whereas on 23 December 2008 the Federal Republic of Germany
 tified the Court of the appointment of H.E. Mr. Georg Witschel and

                                                                            4

r. Christian Tomuschat as Agents ; and whereas on 23 March 2009
e Italian Republic notified the Court of the appointment of
 E. Mr. Paolo Pucci di Benisichi as Agent and Mr. Giacomo Aiello as
o-Agent ;
 Whereas, at a meeting held by the President of the Court with the
gents of the Parties on 23 April 2009, the Agent of Germany indicated
at, in view of the time which had already passed since the Application
 s filed, his Government was prepared to file its Memorial within two
onths ; and whereas the Agent of Italy, referring to the complex nature
  the issue brought before the Court, indicated that his Government
shed to have a sufficiently long time at its disposal for the preparation
 its Counter-Memorial and requested a time-limit of 12 months for the
 ng of that pleading ;
 Whereas, in view of the above, the Court considers it appropriate to fix
nsecutive identical time-limits of six months from the date of the filing
 the Application for the filing of, respectively, a Memorial by Germany
 d a subsequent Counter-Memorial by Italy,
Fixes the following time-limits for the filing of the written pleadings :

23 June 2009 for the Memorial of the Federal Republic of Germany ;

23 December 2009 for the Counter-Memorial of the Italian Republic ;
d
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
e Peace Palace, The Hague, this twenty-ninth day of April, two thou-
nd and nine, in three copies, one of which will be placed in the archives
 the Court and the others transmitted to the Government of the Fed-
al Republic of Germany and the Government of the Italian Republic,
 pectively.

                                         (Signed) Hisashi OWADA,
                                                     President.
                                       (Signed) Philippe COUVREUR,
                                                     Registrar.




                                                                       5

